Title: From John Adams to Arthur Lee, 12 April 1783
From: Adams, John
To: Lee, Arthur


Dear sir
Paris April 12. 1783

Congress forced Us, into a situation, which obliged Us to venture upon a Piece of Indiscipline, in order to Secure a tollerable Peace, So that you may well Suppose We are anxious to know how it is received among you, and what is to be our Fate. Whether We are to be approved, excused, justified or censured. The most curious and inexplicable Part of the History is Franklins joining in the Mutiny.—You who know him will not be at a Loss to account for it.— in Truth the Necessity was too obvious and glaring, and the Cod and Bucks and Beavers, were annimals too dearly beloved, in our Country for a Man to take upon himself to be responsible for the Loss of them.
We have had a very dull Pause Since the Peace. no News from America, and a stagnation in England, which has left Us in a painful State of Uncertainty. Now indeed the Ministry is arranged, for a little while and Mr Hartley is expected over to finish the Negotiation. You know him, he is talkative and disputacious and not always intelligible so that I expect We shall be longer about the Business than is necessary.
I am not able to conceive, how a Ministry composed of Parts so heterogeneous can go on with Business. it cannot be expected to be solid and durable. Mr Fox professes to mean to finish soon and liberally, but I know not what opposition and Contradiction he may meet in the Cabinet.— I confess I dont like the Change at all. Shelburne and his sett would have gone thro well. Mr Laurens who is in London Seems pleased with the Change, at least he was with the prospect, a few days before it took place, and he Seems to think that the Tories are not so much regarded as We feared.—
Shelburne did the best thing of his whole Life, when he made Peace, and the Vote against him does no honour to his Opponents. The Peace is really much better for England than she had a right to expect, and the continuance of the War, would have been ruin. This the present sett are sensible of, but Truth is a Small Sacrifice to Faction. The Vote of dissatisfaction with the Peace is a disagreable Event, and one knows not what Effects it may have. I dont believe it could ever have been carried if a Treaty of Commerce had been Signed, on the 30 of Nov. Why the Commission for making such a Treaty was revoked with out issuing another, you must ask Mr Marbois. I know not:— I think however you cannot too soon Send a Minister to London, to arrange finally a System of Commerce and to watch over all your Intests in that Country. French Politicks are now incessantly at Work in England, and We may depend upon it, they labour less for our good than their own.— if our Interests were the Same with theirs We might better trust them, Yet not entirely for they do not understand their own Interests, so well as We do ours.

Congress will never adopt a right System of foreign Affairs untill they consider their Interests as distinct and keep them seperate from those of all other Nations. One essential Part of the Business and Duty of their Ministers is to watch French Politicians as well as English, to cooperate with them where they coincide with our system, and to counteract them where they interfere with it. At least this has ever been my opinion. it was so when I was in Congress in 1775 & 1776 & 1777 and every days Experience in Europe, in every Country in every department, has afforded something in Confirmation of it. I have acted in Conformity to it, at every Risque, and, considering the furious Wrath it has occasioned, And the violent Efforts to demolish me, with wonderfull success. But the Success would have been much more compleat, if Congress had adhered to the system as Steadily as I did.
With great Esteem and Respect, sir your / most obedient & most humb servnt
J. Adams

